8 N.Y.3d 890 (2007)
865 N.E.2d 1
832 N.Y.S.2d 893
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
MAGNUS DALLAS, Appellant.
Court of Appeals of the State of New York.
Argued February 8, 2007.
Decided March 22, 2007.
Bryan Law Firm, Syracuse (Bruce R. Bryan and Paul A. Carey of counsel), for appellant.
*891 William J. Fitzpatrick, District Attorney, Syracuse (James P. Maxwell and Audra Albright of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH and PIGOTT concur; Judge JONES taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the County Court should be affirmed.
Defendant challenges a search of his apartment conducted under the "emergency" doctrine. We stated the elements of that doctrine in People v Mitchell (39 NY2d 173, 177-178 [1976]) as follows:
"(1) The police must have reasonable grounds to believe that there is an emergency at hand and an immediate need for their assistance for the protection of life or property.
"(2) The search must not be primarily motivated by intent to arrest and seize evidence.
"(3) There must be some reasonable basis, approximating probable cause, to associate the emergency with the area or place to be searched."
The applicability of the emergency doctrine "involves a mixed question of law and fact" (People v Molnar, 98 NY2d 328, 335 [2002]). The courts below found that the three elements required by Mitchell were present, and their determination is supported by the record. Thus, "any further review is beyond this Court's jurisdiction" (id.). We have no occasion to consider whether our holding in Mitchell should be modified in light of the Supreme Court's decision in Brigham City v Stuart (547 US ___, 126 S Ct 1943 [2006]).
Order affirmed in a memorandum.